DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, claims 2-4 and 8, 10-11 in the reply filed on 8/10/2022 is acknowledged. The traversal is on the ground(s) that claims claim 8 does not call for a Gram-stained blood culture slide, but does call for the sample to include blood and, among many other options, flued obtained by irrigating or washing a body cavity, which could include stool. Thus, the restriction between claims 8 and 20 illustrate that the Restriction has concluded that the use of "fluorescent probes" is patentably distinct from not using "fluorescent probes," else the claims would be joined by the same special technical features. This is not found persuasive because the limitation of “wherein the biological sample is a Gram- stained blood culture slide” in claim 2 and limitation of “wherein the biological sample comprises at least one of the following liquids: blood, plasma, serum, sputum, saliva, bronchoalveolar lavage fluid, lymph, urine, pleural fluid, ascites fluid, synovial fluid, and fluid obtained by irrigating or washing a body cavity” in claim 8 are related to blood. The field search will be within the similar area, which is considered as same species. The limitation of “wherein the biological sample comprises a stool sample prepared using fluorescent probes” in claim 20 comprise stool sample using fluorescent probes, which is in another embodiment (see applicant specification [0079]). The different embodiment is different species and is required different area of search. Therefore, the restriction is proper. 
The species are not dependent each other and one of the limitation does not required the other limitation in order to operate. Therefore, the species are mutually exclusive. Different species are considered as different inventions. Due to the time given to the examiner for examining the application, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ( WO 2015177268) in view of Santamaria-Pang (PGPUB: 20180121760).

Regarding claim 1. Chen teaches a method for automatically classifying a biological sample, comprising: 
receiving an image of the biological sample (see Fig. 1, paragraph 38, The color channels of a multi-channel image imaged by image acquisition 102 may be received); 
extracting a plurality of image patches from the image (see Fig. 1, paragraph 37, Patch extraction module 1 14 may be invoked to extract patches around each cellular structure or image structure, corresponding to a location of one or more pixels); 
providing each of the plurality of image patches to a trained convolution neural network that was trained a plurality of images of pre-classified and labeled biological samples (see Fig. 1, paragraph 33, a NxNxD patch around each pixel or every k pixels in the image may be formed based on pixels surrounding a central pixel in each channel, and the CNN may be executed on the extracted patch to classify the patches into classes of different cell types or backgrounds, with NxN being a size of the image patch in pixels or any other unit of size, and D being the number of channels in the image; a plurality of patches of a specified size may be extracted around a range of pixels based on the pathologist's input, from a training image, and used along with the labels corresponding to "nucleus", "membrane", "background", etc., in order to train a neural network); 
receiving, for each of the plurality of image patches, a classification from the trained convolution neural network indicating a prediction that the image patch includes an example of a particular class of a plurality of classes (see Fig. 1 and 4, paragraph 40 and 59, a test image or image under analysis may be divided into a plurality of patches using patch extraction module 1 14, and each patch may be processed and classified by applying neural network module 1 15. Applying neural network module 1 15 may use the trained neural network, such as a CNN trained as described herein, to classify the image patches from the test image; CNN operation (S407) outputs a map comprising a fully connected layer that is similar to the typical neural network to generate probabilistic labels for each class. The probability map generated represents a presence of each different type of immune cell or other target structure within the input patches); 
counting, for each of the plurality of classes, the number of image patches predicted by the trained classifier to include examples of the class (see Fig. 1, paragraph 41, a NxNxD patch around each pixel or every k pixels, corresponding to the location of an image structure and/or image pattern that has been labeled, in the image may be extracted, and the applying neural network module 1 15 may be executed to classify the patches into classes of different cell types or backgrounds, with NxN being a size of the image patch in pixels or any other unit of size, and D being the number of channels in the image); and 
classifying, based on the count for each of the plurality of classes, the biological sample (see Fig. 4A and 4B, items s404, s405, s407, and s413paragraph 56-58, A plurality of patches may be extracted (S405) from the plurality of channels. In some embodiments, patch extraction step (S405) extracts image patches around candidate locations that are determined by radial symmetry or ring detection operations for nuclei detection (S404) that are applied to the image to determine candidate locations for cells or structures of interest; the image is divided into a plurality of portions, with patches for each portion or pixel being selected and extracted. For instance, a NxNxD patch around each pixel or every k pixels in the image may be extracted, with NxN being a size of the image patch in pixels or any other unit of size, and D being the number of channels in the image; the output plurality of patches is used as an input into the CNN module (S407) for classifying the patches into classes of different cell types or backgrounds).
However, Chen does not expressly teach a trained convolution neural network that was trained using transfer learning.
Santamaria-Pang teaches that the present approach facilitates classification of blood vessels using convolutional neural networks (CNN) as opposed to traditional image processing techniques which involve segmentation and hand crafted feature extraction. In particular, as discussed herein, pre-trained convolutional neural networks were used to extract features from the images and this technique of using deep transfer learning was compared to the visual bag of words (VBW) method of feature extraction (see Fig. 1, paragraph 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Santamaria-Pang for providing pre-trained convolutional neural networks were used to extract features from the images and this technique of using deep transfer learning, as a trained convolution neural network that was trained using transfer learning. Therefore, combining the elements from prior arts according to known methods and technique, such as using deep transfer learning to train convolutional neural networks, would yield predictable results.

Regarding claim 8. (Original) The method of claim 1, wherein the biological sample comprises at least one of the following liquids: blood, plasma, serum, sputum, saliva, bronchoalveolar lavage fluid, lymph, urine, pleural fluid, ascites fluid, synovial fluid, and fluid obtained by irrigating or washing a body cavity (see Santamaria-Pang, paragraph 25, convolutional neural networks (CNN) may be used to characterize blood vessels, as opposed to using traditional image processing techniques which involve segmentation and hand-crafted feature extraction).

Regarding claim 10. (Original) The method of claim 8, the combination teaches wherein the plurality of classes includes at least a first class corresponding to the presence of a first organism, and a second class corresponding to absence of the first organism (see Chen, Fig. 2, paragraph 49, T- cells may be labeled as a ground truth by a pathologist, and classified in a first class that contains all the patches centered at the pixels in the k-pixel (e.g. k=5) neighborhood of the ground truth. Another class may be labeled as a non-T-cell class, which contains the patches centered at pixels sampled from the boundary of the T-cells and the background).


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ( WO 2015177268) in view of Santamaria-Pang (PGPUB: 20180121760), and further in view of BEATY (CN 101978068).

Regarding claim 2. (Original) The method of claim 1, wherein the biological sample is a Gram-stained blood culture slide.
Santamaria-Pang teaches that the stained tissue may be characterize by three different types of blood vessel morphologies which are found in relative abundance in the tissue samples (see Fig. 1, paragraph 37).
However, the combination does not expressly teach the Gram-stained blood culture. 
BEATY teaches that each micro-organism type (e.g., each microbial species) have unique values for these new parameters. based on this unexpected discovery, can the laboratory technician performing manual testing (such as Gram staining or before subculture), directly determining infection biological sample by automatic cultivation of microorganism types. In fact, in some examples, does not need the manual testing to determine the microorganism type of infected cultures. the value of the parameter of each biological sample (0010) in the invention, calculation has been known types of microbial infections claims novel and uses these values to construct the optional look-up table or training a classifier or other equivalent form for determining the microorganism type identity (see Fig. 1, paragraph 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by BEATY for providing determining infection biological sample by automatic cultivation of microorganism types. In fact, in some examples, does not need the manual testing to determine the microorganism type of infected cultures. the value of the parameter of each biological sample (0010) in the invention, calculation has been known types of microbial infections claims novel and uses these values to construct the optional look-up table or training a classifier or other equivalent form for determining the microorganism type identity. Therefore, combining the elements from prior arts according to known methods and technique, such as biological sample with Gram staining, would yield predictable results.


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ( WO 2015177268) in view of Santamaria-Pang (PGPUB: 20180121760), in view of BEATY (CN 101978068), and further in view of MacDonald (PGPUB: 20070140971).

Regarding claim 3. (Original) The method of claim 2, the combination teaches wherein the plurality of classes includes at least a first class corresponding to Gram-negative rods, a second class corresponding to Gram-positive cocci in clusters (see BEATY, paragraph 55, Gram negative staining; paragraph 61, Gram-positive).
However, the combination does not expressly teach a third class corresponding to Gram-positive cocci in pairs and chains.
MacDonald teaches that the most prevalent causes of bacterial conjunctivitis are Streptococcus pneumoniae, Haemophilus influenzae, or Streptococcus pyogenes. Streptococcus pyogenes is a Gram-positive, nonmotile, nonsporeforming cocci that occurs in chains or in pairs of cells (see paragraph 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by MacDonald for providing a Gram-positive nonsporeforming cocci that occurs in chains or in pairs of cells. Therefore, combining the elements from prior arts according to known methods and technique would yield predictable results. 

Regarding claim 4. (Original) The method of claim 2, the combination teaches wherein the plurality of classes includes one or more classes selected from the group consisting of Gram-negative cocci in pairs, Gram-negative coccobacilli, Gram-positive coccobacilli, Gram positive cocci in pairs, Gram-positive diptheroidal morphologies, Gram-positive bacilli/clostridial morphologies, and Gram-positive rods in chains (see MacDonald, paragraph17 , the most prevalent causes of bacterial conjunctivitis are Streptococcus pneumoniae, Haemophilus influenzae, or Streptococcus pyogenes. Streptococcus pyogenes is a Gram-positive, nonmotile, nonsporeforming cocci that occurs in chains or in pairs of cells). 


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667